DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SIDNEY SPIEGEL,
                              Appellant,

                                     v.

STATE OF FLORIDA DEPARTMENT OF TRANSPORTATION, TOWN OF
 PALM BEACH, a Florida municipal corporation, and STERLING PALM
                         BEACH, LLC,
                           Appellees.

                               No. 4D16-3385

                          [November 30, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502009CA035248XXXXMB.

  Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, for appellant.

    Brian P. Patchen of Law Offices of Brian P. Patchen, P.A., Miami Lakes,
for appellee Sterling Palm Beach, LLC.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.